Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0706/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  the phrase “collecting said sample” in line 3 should be amended to read –said collecting said sample--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recite the limitation “the collection of a sample” in lines 18-19, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art wouldn’t be able to know if the claimed limitation “the collection of a sample” is referring to “collecting a sample prior to addition of a photoactive agent”, “collecting a sample after addition of said photoactive agent”, “collecting a sample after irradiation”, or a different collection of a sample. The scope of the claim remains indeterminate because of the claimed “the collection of a sample” in lines 18-19.

Claims 15 and 18 recite the limitation “sample pouch” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art wouldn’t be able to know the claimed “sample pouch” is referring to which pouch claimed in claim 14, or it is a different sample pouch than what is claimed in claim 14. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “sample pouch”.

Claims 16 and 17 recite the limitation “the sample is to be collected” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art wouldn’t be able to know the claimed “sample” is referring to which sample from the samples collected claimed in claim 14. The scope of the claim remains indeterminate because of the claimed “the sample is to be collected”.

Claim 19 recite limitations “one or more sample pouches comprises a first sample pouch for collecting a sample prior to addition of a photoactivating agent, a second sample pouch for collecting a sample after addition of said photoactivating agent but prior to irradiation and a third sample pouch for collecting a sample after irradiation” these limitations are very similar to the limitations claimed in claim 14 in lines 12-15, which renders the claims indefinite.
 The Examiner respectfully notes that claim 19 does not narrow down the scope of claim 14, therefore claim 19 should be amended/cancelled. 

Claim 20 recite the limitation “an irradiation chamber” in line 1, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art wouldn’t be able to know if the claimed “irradiation chamber” in claim 20 is the same and/or different than the “irradiation chamber” claimed in claim 14. The scope of the claim remains indeterminate because of the claimed “an irradiation chamber”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al (US 2013/0197419).

As to claim 21, Min discloses a system for performing a photopheresis procedure (systems and methods for performing online extracorporeal photopheresis of mononuclear cells, abstract) comprising:
a) a separator for separating a target cell population from blood (separator 10, withdrawn from the patient and introduced into the separation component 10 where the whole blood is separated to provide a target cell population, par.24-25, fig.1-4), said separator comprising a separation device configured to receive a separation chamber (separator device 10 is configured to receive a separation chamber 12, par.33, fig.3);
b) an illumination device (irradiation device 20, apr.24) for treating said target cell population with light (par.14-16, par.38 and par.40), said illumination device comprising an irradiation chamber wherein said irradiation chamber is configured to receive a treatment container (the chamber in device 20 receiving treatment container 68, container 68 may be housed within an adjacent separately housed irradiation device 20 par.29, as best seen in fig.4);
c) a fluid circuit mounted on the separator (fluid circuit 200 mounted on separator 10, par.29, as best seen in fig.2), said fluid circuit including said treatment container (container 68 can be attached to fluid circuit 200, par.29, as best seen in fig.2), said treatment container including one or more proximate sample pouches (the small pouch hanging from container 68 and/or container/pouch 69 hanging from container 68, as best seen in fig.4, par.39); and
d) a controller (microprocessor-based controller, par.31) coupled to the separator and illumination device, wherein the controller is configured to effect collection of a sample of said treated target cell population at a selected time during said photopheresis procedure (one of the pumps associated with cassette 23R may be actuated (automatically by the controller or under the manual control of the operator) to withdraw the treated MNC from container 68 and introduce the MNC into chamber 12 of container 14, par.44-45, fig.4-5, the Examiner respectfully notes that the withdrawal of treated cells is controlled by the controller).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791